DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 5/3/2021.
Claims 1-3 and 5-30 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 and 5-30 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“identify that the UE is scheduled to transmit on a first channel associated with a first service type;
identify that the UE is scheduled to transmit on a second channel associated with a second service type, and that the second channel is scheduled to at least partially overlap with the first channel;
determine that one of the first channel or the second channel is a higher priority channel based at least in part on respective priorities of the first service type and the second service type;

transmit a message on the higher priority channel, based at least in part on the UE being power-limited“ in combination with other claim limitations as recited in independent claim 1 and independent claim 26.

“schedule transmission on a first channel associated with a first service type; schedule transmission on a second channel associated with a second service type, wherein the second channel is scheduled to at least partially overlap with the first channel and scheduling transmission on the second channel is based on a predetermined condition; and
receive a higher priority channel, wherein the higher priority channel is based at least in part on respective priorities of the first service type and the second service type determined by the UE, and wherein the higher priority channel is received with a transmission power that is greater than other transmission powers used for other simultaneous transmissions on channels that partially overlap with the higher priority channel based at least in part on the UE being power-limited“ in combination with other claim limitations as recited in independent claim 20 and independent claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.